Title: [Diary entry: 8 March 1787]
From: Washington, George
To: 

Thursday 8th. Mercury at 34 in the Morning—48 at Noon and 42 at Night. Grey Morning with some appearances of falling Weather—the wind however at No. West; about 9 Oclock it shifted to the No. East and blew raw and cold; before Noon it died away, and was very pleasant but towards evening it sprung up again at No. Et. and looked threatning again. Colo. Ball went away immediately after breakfast. I rid to all the Plantations. In the Neck, removed from the Homestead, or orchard Inclosure where Oats were sowing, to the Middle cut of drilled Corn (plowed for that purpose) and began to sow Poland Oats with Orchard, & Timothy grass Seeds—a gallon of the first, and a quart of the latter to the Acre. Finished sowing the Corn grd. at frenchs below the Tobo. grd. in which the house stands; both with Oats and grass Seeds. Of the first it took 20 bushels of the sort had from Mr. Young—of the latter abt.  lbs. of Clover  gallons of Orchd. grass, and  quarts of Timothy Seed. No appearance of the 1st. sowed Oats in the Neck coming up. Finished the Ditch along the Ferry road, East of Muddy hole

branch and began on the west side—Danl. Overdonck and the 3 with him at the Plank bridge and James Lawson with his 3 at the Forks of the Road—each party working towards each other. This was begun late in the afternoon of yesterday. My Corn house, with Robinsons Corn in it at French’s was burned down in the Night, either by carelessness or design. The latter seems most likely, but whom to suspect was not known.